Citation Nr: 0710837	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  02-19 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which denied the veteran's claim 
of entitlement to service connection for major depression.  

Procedural history

The veteran served on active duty in the United States Army 
from April 1972 to June 1977.

The veteran was denied service connection for major 
depression in the above-referenced July 2001 rating decision.  
In February 2002, the veteran initiated an appeal of the July 
2001 rating decision, which was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
November 2002.  

The Board denied the veteran's claim in a March 2004 
decision.  The veteran duly appealed the Board's decision as 
to the issue of entitlement to service connection for a major 
depression to the United States Court of Appeals for Veterans 
Claims (the Court).  In March 2005, counsel for the veteran 
and the Secretary of VA filed a Joint Motion to Vacate and 
Remand.  In an order dated in March 2005, the Court vacated 
and remanded that part of the Board's decision.  

In August 2005, the Board remanded the claim of entitlement 
to service connection for major depression for further 
evidentiary and procedural development.  In March 2006, the 
VA Appeals Management Center (AMC) issued a supplemental 
statement of the case which continued to deny the veteran's 
claim for entitlement to service connection for major 
depression.  

In October 2006, the veteran's attorney submitted additional 
evidence on the veteran's behalf.  In February 2007, a waiver 
of initial RO consideration of such evidence was associated 
with the claims folder.  See 38 C.F.R. § 20.1304 (2006).



Issues not on appeal

In January 1996, the RO denied the veteran's claim of 
entitlement to service connection for post traumatic stress 
disorder (PTSD) claimed as a result of sexual assault in 
service.  The veteran perfected an appeal of the January 1996 
denial of service connection for PTSD to the Board.  In May 
2002, the Board denied the veteran's claim.  She did not 
appeal that issue to the Court.  Accordingly, that issue has 
been finally decided, and it is not part of the instant 
appeal.  See 38 C.F.R. § 20.1100 (2006).

In June 2003, the RO denied the veteran's claim of 
entitlement to non-service-connected pension benefits.  To 
the Board's knowledge, the veteran has not disagreed with 
that decision, and it is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

A preponderance of the evidence of record does not indicate 
that a medical nexus exists between the veteran's military 
service and her currently diagnosed major depression, to 
include via continuity of symptomatology.


CONCLUSION OF LAW

Major depression was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for major 
depression.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claim.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The Board's March 2004 decision contained an extensive 
discussion of the notice requirements of the VCAA [see the 
Board's March 4, 2004 decision, pages 2-5.]  The Board 
stated: "The Board thus finds that VA has done everything 
reasonably possible to assist the appellant . . . VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case." 

As detailed below, the Joint Motion articulated errors in 
terms of VA's duty to assist the veteran under the VCAA.  
However, no deficiencies in VCAA notice, or the Board's 
articulation of why VCAA notice was adequate, were 
identified.  Certainly, if there were problems with VCAA 
notice this would have been pointed out.  The Board is aware 
of the Court's often stated interest in conservation of 
judicial resources and in avoiding piecemeal litigation.  See 
Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) ["Court will [not] review BVA 
decisions in a piecemeal fashion"]; Fugere v. Derwinski, 1 
Vet. App. 103, 105 (1990) ["[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court"].  

The Board is therefore confident that if there were errors in 
terms of VCAA notice, or the Board's discussion thereof, this 
would have been brought to the Board's attention for the sake 
of judicial economy.  See also Chisem v. Gober, 10 Vet. App. 
526, 527-8 (1997) [under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case].  

Although the Court's March 2005 Order serves to vacate the 
Board's March 2004 denial and its legal efficacy, the Board's 
prior discussion nonetheless remains a matter of record, and 
one which was clearly provided to the veteran.  Examination 
of the now-vacated decision reveals that the Board 
articulated how VCAA compliance with respect to the duty to 
notify was achieved.  Because the Joint Motion and Court 
order found no fault in the Board's previous notice 
discussion, and for the sake of economy, that complete 
discussion will not be repeated.  

Subsequent to the Court's Order, on September 26, 2005, the 
Board wrote to the veteran, asking if there was any 
additional evidence and argument to submit.  This further 
satisfies the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159 which was referenced by the 
Court in Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  Moreover, her claim was 
readjudicated in the SSOC dated in March 2006, after she was 
provided with the opportunity to submit evidence and argument 
in support of her claim and to respond to the VA notice.  
Thus, any possible VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider her claim on the merits.  

The veteran and her attorney have not raised any VCAA notice 
concerns.
It is abundantly clear from pleadings to the Court, the Joint 
Motion itself,  and statements made to the Board that the 
veteran and her attorney are fully aware of what is required 
under the VCAA.  See DelaCruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]; see also Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) [VA has no further duty to 
notify a veteran of the evidence needed to substantiate his 
claim, or to assist him in obtaining evidence, in that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim]. 

There has been a significant recent Court decision concerning 
the VCAA which must be addressed by the Board.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed major 
depression.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claim of 
entitlement to service connection was denied based on element 
(3), a connection between the veteran's service and the 
disability.  As explained above, she has received proper VCAA 
notice as to her obligations, and those of VA, with respect 
to that crucial element.  

Because as discussed below the Board is denying the veteran's 
claim, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The RO has obtained reports of VA and private medical 
treatment of the veteran.  Additionally, the veteran was 
provided with a VA mental examination in October 2002, the 
results of which will be discussed below.  The report of the 
VA medical examination reflects that the examiner recorded 
the veteran's past medical history, noted her current 
complaints, conducted an appropriate mental status 
examination and rendered appropriate diagnoses and opinions.

Unlike with respect to the duty to notify, the Joint Motion 
did find deficiencies in VA's previous efforts to assist the 
veteran.  The Board finds that reasonable efforts have now 
been made to assist the veteran in obtaining evidence 
necessary to substantiate her claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  

Pursuant to the August 2005 remand, which considered the 
Court's March 2005 Order indicating the Board's failure to 
meet the duty to assist provisions of the VCAA, the veteran 
was sent a letter dated September 26, 2005.  In that letter 
she was asked to "Provide as much information as is 
available and cooperate in VA's efforts to contact your 
former commanding officer, 'Captain M.,' to obtain a 
corroborating statement regarding the report of your claimed 
in-service attack in 1972 and regarding any other related 
incidents."  This same statement was offered with respect to 
a "Sergeant D.", and the veteran was asked to provide a 
corroborating statement from her spouse to support her 
account of the 1972 in-service assault.  

The veteran did not respond to the September 2005 letter, but 
instead submitted a statement in March 2006 indicating she 
had nothing further to submit on behalf of her claim.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has secured the services of an attorney.  
She declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. 
See 38 C.F.R. § 3.303(b) (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Patton v. West

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault. In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

The Board again notes, as it did in the Introduction, that 
the veteran's PTSD claim has been denied, and that denial has 
not been appealed.  It appears that the Joint Motion applied 
Patton to the instant claim, which does not involve PTSD but 
instead concerns the veteran's diagnosed major depression.  
While not necessarily agreeing that such extension of Patton 
to non PTSD claims is consistent with the Court's 
jurisprudence, the Board, for the purposes of this decision 
only, will apply Patton.  See Chisem, supra. 

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

Analysis

The veteran contends that her current major depression is a 
result of an in-service sexual assault sometime in 1975.  See 
the veteran's February 13, 1995 statement.

Initial matter - the Joint Motion

As was noted in the Introduction, this case has been the 
subject of a Court remand based on perceived failure on the 
part of the Board to fulfill VA's duty to assist and failure 
to provide adequate reasons and bases in its decision, to 
include a failure to consider the case of Patton v. West, 12 
Vet. App. 272 (1999).  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or 
bases" requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

VA's duty to assist has been discussed above.  Patton v. West 
will be discussed below.

Discussion

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

With regards to Hickson element (1), current disability, 
there are numerous diagnoses of major depression of record, 
including a November 1994 VA psychological assessment and a 
January 1998 VA pscyhodiagnostic evaluation.  Accordingly, 
Hickson element (1) has been met.

With regards to Hickson element (2), the Board will 
separately address in-service disease and injury.

Concerning in-service disease, the veteran's service medical 
records indicate an April 1977 reference to depression.  
Accordingly, Hickson element (2) has arguably been met with 
respect to in-service disease.

Concerning in-service injury, the veteran alleges that she 
was sexually assaulted in service.  Liberally interpreted, 
this encompasses an allegation of both physical and psychic 
injury.  As will be discussed below, with the possible 
exception of the 
reference to depression in April 1977, the objective record 
is devoid of any contemporaneous evidence which would tend to 
corroborate the veteran's statements concerning in-service 
rape.  

It is the task of the Board under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In assessing the veteran's credibility, the Board cannot help 
but notice that her accounts of in-service sexual assault 
have changed dramatically over the years.  During a November 
1994 VA psychological assessment, the veteran indicated that 
she was raped by a colonel in exchange for her honorable 
discharge from service.  When she spoke of the in-service 
sexual assault in February 1995, she indicated she was raped 
in her barracks at Ft. McClellan, Alabama, and molested by 
her gynecologist.  She reported that both of these incidents 
occurred in 1975 and that she did not report these incidents 
to the military authorities.  During her VA mental 
examination in October 1995, the veteran stated her rape 
occurred during basic training at Fort McClellan (which would 
have been at the beginning of her service period in 1972).  
She also indicated that her gynecologist fondled her at this 
time.

By the time of her May 1996 hearing with a hearing officer at 
the RO, the veteran testified under oath that she had been 
raped several times during basic training by several 
different men.  See the May 30, 1996 hearing transcript, page 
1.  She did not mention abuse by a gynecologist, nor did she 
speak of being raped in exchange for her early honorable 
discharge at the hands of her   

During a videoconference hearing with a Veterans Law Judge in 
April 1999, the veteran in essence combined her previous 
stories:  she testified that she was raped three or four 
times during basic training, fondled by the gynecologist and 
raped in exchange for an honorable discharge.  See the April 
19, 1999 hearing transcript, pages 2-3.  

In short, the veteran's vague and contradictory statements 
concerning the alleged in-service rape(s) [ranging from one 
to many, depending upon the variant of the veteran's story] 
are lacking credibility and probative value.  The totality of 
the veteran's constantly shifting and inconsistent statements 
completely undermine her credibility.  

The Board finds absolutely no support in the record on appeal 
for the veteran's contention that she was sexually assaulted 
in service.  There simply is no evidence in the record that 
the alleged sexual assault(s) in service was ever reported or 
that it was otherwise reduced to writing.  There are no 
formal records, such as police reports or court martial 
records, of the incident.  Nor has the veteran indicated the 
existence of any corroborating evidence, though given ample 
opportunity to provide such, as was detailed in the VCAA 
section above.  

Significantly, the alleged rape was not mentioned at all in 
the service medical records.  Indeed, there is no mention of 
the alleged rape by the veteran until 1993, almost two 
decades after separation from service. Interestingly, the 
veteran did not mention that she was sexually assaulted in 
service in connection with a failed claim of entitlement to 
service connection for a gynecological condition, which was 
denied in June 1985.  That she could file such a claim and 
not mention the alleged sexual assault speaks volumes.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim].    

The Board also observes in this connection that in September 
1976 the veteran indicated a desire to become pregnant.  At 
that time, which would have been after the purported rape(s), 
she did not mention them. 

Pursuant to the Court's March 2005 Order, the Board has 
considered the Patton case in the adjudication of this claim.  
Though the Patton case involved a claim for PTSD (which, as 
detailed above has been finally denied by the Board and is 
not part of the instant appeal), it offered specific guidance 
as to how to examine claims where veterans allege in-service 
sexual assault.  Specifically, Patton dictates that 
alternative sources of evidence should be examined in 
adjudicating these claims, as certain behavioral changes may 
serve to verify the alleged in-service stressor.  See Patton, 
supra.
Keeping the holding of Patton in mind, there is absolutely no 
contemporaneous evidence of any in-service rape, such as 
police and court martial reports, and the veteran has pointed 
to none.  In particular, the veteran's efficiency reports 
show her to " rank with the very best" or be superior to 
most" in all categories, which is clearly not indicative of 
inner turmoil leading to decreased performance.  Indeed, her 
commanding officer wrote in November 1976 that "She should 
be promoted to SSG (E-6) immediately."  This was after the 
alleged rapes.  

It is true that the veteran's behavior, as opposed to her 
performance, was less than exemplary.  She was subject to 
Article 15 proceedings twice during service.  The first 
Article 15 violation occurred in August 1973.  The veteran 
lied under oath, falsely indicating that she had no knowledge 
of receiving a payment of one hundred and fifty dollars.  The 
veteran received a second Article 15 in April 1975 for being 
disrespectful to a superior noncommissioned officer.  Because 
of the vagueness and inconsistencies in the veteran's 
statements, it is unclear whether either Article 15 was 
before or after an alleged rape (excepting the alleged rapes 
during basic training).  In any event, there is nothing in 
the objective record which indicates that the veteran's 
unsoldierly conduct was a reaction to rape or sexual assault.  
It does not appear that the veteran proffered her purported 
victimization as an excuse.  
The Board finds that the veteran's bad behavior was exactly 
that, plain bad behavior and nothing more. 
  
As will be discussed below, there is an in-service report in 
1977 that the veteran was depressed.  However, there is no 
indication in that report that such depression was due to a 
rape.

In short, the Board has considered all contemporaneous 
objective sources which would suggest that a sexual assault 
in fact occurred during service.  See Patton.  None were 
identified.   

Because the veteran has already been given an opportunity to 
submit alternative sources of information, and she has failed 
to do so, additional development is not warranted.  In the 
absence of any specific information, it is clear that any 
attempt on the part of VA to verify the alleged personal 
assault in service would be an exercise in futility.  As 
noted above, the veteran's service personnel records have 
been obtained and if anything they work against the veteran's 
claim.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].

The lack of any objective evidence of the alleged sexual 
assault(s) in service, as well as the veteran's vague and 
inconsistent references thereto over the years, combine to 
show that there was no in-service sexual assault.  The Board 
believes that the most accurate reports were related by the 
veteran in statements dated in December 1984 and September 
1992 in connection with other claims.  In those statements, 
there was no mention of any in-service rape.  Thus, to the 
extent that the veteran's current contentions are in conflict 
with the December 1984 and September 1992 statements from the 
veteran, the Board finds that the statements made by the 
veteran in 1984 and 1992 to be more probative than statements 
made later in the context of a claim for monetary benefits 
from the government.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].  
Accordingly, the Board finds that the veteran's statements as 
to an in-service sexual assault are incredible and cannot 
serve to establish an in-service injury.  
  
The Board notes that 38 C.F.R. § 3.304(f), which is 
applicable to PTSD claims, requires "credible supporting 
evidence that the claimed in-service stressor occurred".  As 
discussed above, this claim is not a PTSD claim.  This hardly 
means, however, that the Board is obligated to accept the 
veteran's uncorroborated statements as to the purported in-
service stressor(s).  Rather, as explained above, it is the 
Board's responsibility to weigh the evidence and to evaluate 
the veteran's statements in light of the entire record.  For 
reasons stated above, the Board has found the evidence in 
support of her claim on this point (her own vague and 
incredible statements) to be outweighed by the utterly 
negative contemporaneous evidence.  See Forshey, supra. 

In short, Hickson element (2) has been met only to the extent 
of the one notation of depression during service.

The Board will now turn to Hickson element (3), medical 
nexus.  

The veteran, through counsel and via medical opinion 
submitted on her behalf, has  
in essence proffered two distinct theories of medical nexus.  
First, she has contended that the source of her depression 
was the in-service rape(s).  Second, she contends that the 
1977 notation of depression in service represents the onset 
of her depressive disorder, which continued since that time.  
The board will address these theories in turn.  

There is some overlap to these theories, in the sense that 
the veteran contends that the in-service notation of 
depression was due to sexual assault.  However, reading the 
contentions of the veteran liberally the Board believes that 
the second theory of entitlement is not necessarily premised 
on the existence of an in-service rape but rather on a 
continuity of depressive symptoms starting in service 
(regardless of cause) and continuing thereafter.  See 
38 C.F.R. § 3.303 (b) (2006).  

The rape theory

This theory, which has medical nexus opinion evidence in 
support, posits that the veteran's currently diagnosed 
depression is due to in service sexual assault.  
However, as has been discussed in some detail above, the 
Board has discounted as lacking in credibility the veteran's 
reports of rape(s) and sexual abuse in service.  
In the absence of the claimed rape, any medical opinions 
premised thereon are lacking in probative value, and the 
theory fails.  

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  

The record contains two recent opinions linking the veteran's 
major depression to the alleged in-service sexual assault.  
In a November 2005 addendum opinion, Dr. E.M.T. relying on 
what the veteran told her, stated that "it is more likely 
than not that [the veteran's] recurrent depressive disorder 
was caused by the rapes and sexual assaults that occurred 
during active service."  Dr. E.M.T. had previously and 
similarly stated in July 2000 that the veteran experienced 
"severe bouts of depression" and had been "molested while 
in the military."  

Similarly, G.O., M.D. relied on the veteran's reports of 
various sexual assaults in service.  In particular, Dr. G.O. 
stated that the veteran "was again assaulted resulting in  
pregnancy and stillbirth during the time frame of 1975."  
However, there is simply nothing in the contemporaneous 
records which remotely suggest that such a horrific event 
occurred.  On the contrary, in September 1976 the veteran 
indicated a desire to become pregnant.  It strains credulity 
to the breaking point to believe that the veteran would not 
mention a history of a 1975 rape, resulting pregnancy and 
stillbirth when expressing a desire to become pregnant in 
1976.   In short, the opinions of Dr. E.M.T. an Dr. G.O, are 
based on a flawed factual premise, namely in-service sexual 
assaults, supplied by the veteran many years after service. 

The veteran's attorney argues that these opinions are more 
probative than the negative nexus opinion of the October 2002 
VA psychiatric examiner discussed below, as they "are based 
on much more interaction with [the veteran], they are better 
reasoned, and they are more consistent with the overall 
medical evidence of record."  See the October 31, 2006 
statement, page 2.  

With respect to the "more interaction" argument, both the 
Federal Circuit and the Court have specifically rejected the 
"treating physician rule."  See White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 
(1993). Instead, in offering guidance on the assessment of 
the probative value of medical opinion evidence, the Court 
has instructed that it should be based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  See Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005); Guerrieri v. Brown, 
4 Vet. App. at 470-71. 

With respect to the argument that the two recently submitted 
opinions are "better reasoned" and "more consistent with 
the overall evidence", than that of the VA examiner, the 
Board disagrees. 

The October 2002 VA examiner stated:  "The absence of 
psychiatric symptoms from 1977 to 1993 supports my conclusion 
that the transient depression alluded to in the note of 
4/29/77 was related to her pregnant state and resolved 
without need for psychiatric intervention.  There was no 
evident recurring depressive state until new environmental 
stressors unrelated to that transient episode in 1977 
precipitated a bout of depression causally unrelated to that 
of 1977.  Likewise, subsequent depressive states have been 
causally related to current stresses."  

[In this connection, the Board observes in passing that "the 
veteran's pregnant state" in 1977 referred to by the VA 
examiner was, according to the medical records, not related 
to any rape but was consistent with the veteran's stated 1976 
desire to become pregnant.] 

In short, Dr. E.M.T. and Dr. G.O. merely accepted the 
veteran's statements that she had been assaulted during 
service and that such was the cause of her current 
psychiatric problems.  The Board has already discussed in 
detail above its reasons for concluding that an in-service 
sexual assault(s) did not occur in service as the veteran now 
claims.  The opinions of Dr. E.M.T. and Dr. G.O., based as 
they are on the veteran's statements and nothing more, are 
therefore lacking in probative value.  
See Swann, Reonal and Kowalski, all supra.  
  
The March 2005 Joint Motion instructed that "in claims 
arising from personal assault, post-Patton, nexus evidence 
may come from an opinion provided by a mental health 
professional based on a post-service examination."  See the 
Joint Motion to Vacate and Remand, page 4.  The Board was 
instructed to "consider whether these opinions could be 
regarded as sufficient nexus evidence."  Id.  The Board has 
done so, and finds these opinions to be lacking in probative 
value for the reason stated above. In essence, the Board 
declines to have Dr. E.M.T. or Dr. G.O. act as finders of 
fact with respect to the veteran's variously reported in-
service rapes.  That is the Board's responsibility.  It 
appears that Dr. E.M.T. and Dr. G.O. uncritically accepted 
the veteran's reports.  For a therapist to do so is no doubt 
admirable.  However, as discussed above the Board is 
obligated to evaluate such reports in light of the entire 
record.    

In summary, any medical opinions linking the veteran's 
depression to the in-service assault(s) variously reported by 
the veteran cannot be considered competent nexus opinions, 
because they are based on the faulty premise that the veteran 
was sexually assaulted in service.  Therefore, any opinion 
relating the veteran's depression to an alleged in-service 
sexual assault is not persuasive medical evidence.  

The Court has held that the Board provided adequate reasons 
and bases in a sexual assault claim when it provided a 
detailed discussion as to why the veteran's assertions of an 
in-service sexual assault were not credible.  See Forrest v. 
Nicholson, No. 04-493, 2006 WL 870442 (unpublished 
disposition).  This is a single judge memorandum decision; 
however, see Bethea v. Derwinski, 252, 254 (1992) [a non-
precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  

The Board notes that the Joint Motion points to a May 1995 VA 
psychiatric examination [in which the examiner diagnosed the 
veteran with depression related to her account of in-service 
assault] to disprove the Board's prior assertions that some 
of the medical opinions in favor of the veteran's claim were 
unpersuasive due to lack of review of the claims folder.  See 
the Joint Motion to Vacate and Remand at 4-5.  However, the 
Board is not discrediting these opinions based on lack of 
review of the claims folder, but instead due to the fact that 
they are based on the allegations of an in-service sexual 
assault.  The Board has detailed at length as to why the 
veteran's assertions of an in-service sexual assault are not 
credible; therefore, it follows that all nexus opinions based 
on this account are similarly not probative.  See, e.g., Eddy 
et al, supra.
 
The Joint Motion also asked that a number of "positive" 
nexus opinions be considered in rendering a decision.  See 
the Joint Motion to Vacate and Remand, page 4.  The Board has 
so considered.  The opinions referred to in the Joint Motion, 
as well as the subsequently submitted addendum opinion of Dr. 
E.M.T. and the opinion of Dr. G.O., all are based on the 
examiners' consideration of a "positive history of sexual 
assault."  The Board has already extensively detailed why 
the veteran's account of an in-service sexual assault or 
assaults is not credible.  Each of these opinions are 
premised upon the veteran's vague and shifting accounts of 
sexual assault(s) in service.  As such, they are not 
competent medical opinions.  

The continuity of symptomatology theory

The veteran's attorney also points to the two recently 
submitted private medical opinions, which in essence present 
a theory of continuity of symptomatology pursuant to 
38 C.F.R. § 3.303(b).  See the October 31, 2006 statement of 
the veteran's attorney.  Specifically, G.O., M.D., stated in 
October 2006 that "symptoms [of depression] have been 
present since 1977 . . . her current psychiatric difficulties 
are a continuation of symptoms she has had since 1977."  Dr. 
E.M.T.,   
Although premising her opinion on the alleged in-service 
rapes, also stated, "it is more likely than not that [the 
veteran's recent depressive disorder  . . . is directly 
related to her diagnosis of depression in April 1977."
  
However, these conclusions to the effect that the veteran has 
been experiencing a continuity of depression symptomatology 
since her separation from military service are contradicted 
by the more contemporaneous medical evidence of record.  None 
of the medical records for many years after service includes 
a report of depression or other psychiatric symptoms.  Both 
private medical records and outpatient records from the 
Battle Creek VAMC up to the year 1993 show not one 
psychiatric complaint.  The Board finds these more 
contemporaneous records, which were negative for psychiatric 
problems, to far outweigh the veteran's recent statements to 
the effect that the veteran has been experiencing continuous 
depression since separation from service.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Forshey, supra.  

In sum, the objective medical evidence of record appears to 
be congruent with the opinion of the VA examiner, in that it 
suggests that the single in-service notation of depression 
was an acute and transitory incident, and that psychic 
symptoms were noticeably absent for a 15-year period 
following separation from service.  

Of interest in this connection is the fact that the veteran 
filed claims of entitlement to service connection for a 
gynecological condition and a left shoulder condition in 
December 1984 and September 1992, respectively, and she did 
not mention psychiatric problems in either application.  
Since she obviously aware of her right to file a claim for VA 
benefits, and in fact filed such claims as disabilities 
developed, her lack of filing a claim for depression suggests 
that depression was not a problem until many years after 
service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].  

The Board finds the veteran's statements as to continuous 
psychiatric symptoms in service, made after two other service 
connection claims were denied, to be self serving and lacking 
in credibility.  See Cartright, supra. 

Dr. G.O. appears to accept the veteran's contention that she 
experienced various psychiatric problems but did not report 
them for 15 years after service.  Again, it is the Board who 
must act in the role of finder of fact.  For reasons stated 
immediately above, the Board finds that the veteran's recent 
statements that she experienced psychiatric problems 
continually after service to be lacking in probative value in 
light of the fact that she was not shy in reporting other 
kinds of symptoms and indeed filing service connection claims 
therefore during that same period.        

The Board therefore finds that the contemporaneous medical 
evidence of record indicates that a continuity of depressive 
symptoms has not been demonstrated.  This is in line with the 
opinion of the October 2002 VA examiner, who concluded:  
"The absence of psychiatric symptoms from 1977 to 1993 
supports my conclusion that the transient depression alluded 
to in the note of 4/29/77 was related to her pregnant state 
and resolved without need for psychiatric intervention.  
There was no evident recurring depressive state until new 
environmental stressors unrelated to that transient episode 
in 1977 precipitated a bout of depression causally unrelated 
to that of 1977.  Likewise, subsequent depressive states have 
been causally related to current stresses."  As the 
contemporaneous medical evidence supports the October 2002 VA 
examiner's opinion, the Board finds such to be more probative 
than the statement of Dr. G.O. to the contrary.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001) [the Board may appropriately favor 
the opinion of one competent medical authority over another].

Accordingly, after having carefully considered the opinions 
in the veteran's favor as to continuity of symptomatology, 
the Board finds them to be lacking probative value.  The 
Board does not accept that theory also.  

Accordingly, Hickson element (3) has not been met, and the 
veteran's claim fails on this basis.  

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
major depression.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for major depression is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


